Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 11/28/2022 overcome the following set forth in the previous Office Action:
The claims 2, 9, 15, 21, 27 and 33 being objected to.
The claims 14-19 and 32-37 being rejected under 35 USC §101.
The claims 3, 10, 16, 22, 28 and 32-37  being rejected under 35 USC §112 (b) or 35 USC §112 (pre-AIA ), second paragraph.
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive regarding art rejections. The Office has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly met the claimed limitations as originally filed.
On page 10 of the Remarks, applicant argues the following regarding the primary reference of Chen:
“the reference itself appears to be a machine translation and states "It cannot be guaranteed that [this translation] is intelligible, accurate, complete, reliable or fit for specific purposes. Critical decisions, such as commercially relevant or financial decisions should not be based on machine-translation output." MPEP § 2120 states that a machine translation should not be relied upon if the translation "is not of sufficient quality to be adequate evidence of the contents of the document." Here, the Office is relying on the translation for specific details for which the accuracy of the translation cannot, per the document's own admission, be guaranteed.” (emphasis added by examiner)
The MPEP2120.II. states the following:
“Examiners may rely on a machine translation of a foreign language document unless the machine translation is not of sufficient quality to be adequate evidence of the contents of the document. See In re Orbital Technologies Corporation, 603 Fed. App’x 924, 932 (Fed. Cir. 2015). A request by the applicant for the examiner to obtain a human language translation should be granted if the applicant provides evidence (e.g., a translation inconsistent with the machine translation) showing the machine translation does not accurately represent the document’s contents.” (emphasis added by examiner)
The requirements for a proper response to a rejection may be found in 37 CFR  1.111(b) and MPEP § 714.02; see also 707.07(a). According to MPEP2120, a machine translation of a foreign language document may be relied upon “unless the machine translation is not of sufficient quality”. The “Notice” of the machine translation states that “This translation is machine-generated. It cannot be guaranteed that it is intelligible, accurate, complete, reliable or fit for specific purposes.” However, the “Notice” does not state that “the machine translation is not of sufficient quality to be adequate evidence of the contents of the document”, as required by MPEP2120. The remarks do not provide any specific reasons as to why “the machine translation is not of sufficient quality to be adequate evidence of the contents of the document”. Also, MPEP provides applicant an option to request the examiner to obtain a human language translation. As stated in MPEP, such a request should be granted “if the applicant provides evidence (e.g., a translation inconsistent with the machine translation) showing the machine translation does not accurately represent the document’s contents.”. Applicant has not made such a request. 
Furthermore, the remarks cited above regarding claim 1 and the remarks regarding other claims on pages 10-11 do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error. Thus, the remarks in response to the rejection do not comply with 37 CFR 1.111(b) and MPEP § 714.02. However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response.
Applicant has made no remarks regarding the nonstatutory double patenting rejection of claims 1 and 7. The rejection is maintained.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Chen et al., CN 109068174 A, published on 2018-12-21 (machine translation), hereinafter Chen.
Wikipedia, Arithmetic logic unit, published on 2018-08-14, hereinafter Wikipedia.  
Zhang et al., "Temporal interpolation via motion field prediction." arXiv preprint arXiv:1804.04440 (2018), hereinafter Zhang.  
Jiang et al., “Super SloMo: High quality estimation of multiple intermediate frames for video interpolation,” arXiv:1712.00080, 2017, hereinafter Jiang.  
Zou et al., US 20190130220 A1, published on 2019-05-02, hereinafter Zou.  
Weiss, US 20200081431 A1, published on 2020-03-12, effectively filed on 2018-09-07, hereinafter Weiss.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 13-14, 19-20, 25-26, 31-32 and 37 are rejected under 35 U.S.C. 102 as being anticipated by Chen, and in view of Wikipedia for claims 1 and 20.
Regarding claim 1, Chen discloses a processor comprising: one or more arithmetic logic units (ALUs) to be configured to generate higher frame rate video from lower frame rate video using one or more neural networks. (Chen: Fig. 1 and [0044, 0053, 0086, 0088-0089]. “[0044] The method and system for video frame rate up-conversion based on the circular convolutional neural network provided by the present invention integrate the motion estimation and linear interpolation of the traditional method into one step, and form the end-to-end mapping of the two frames before and after the video to the middle frame, which improves the performance of the video frame rate.” ALUs are implied by the processor, see first paragraph of Wikipedia (“An ALU is a fundamental building block of many types of computing circuits, including the central processing unit (CPU) of computers, FPUs, and graphics processing units (GPUs). A single CPU, FPU or GPU may contain multiple ALUs.”))
Regarding claim 6, Chen discloses the processor of claim 1, wherein the one or more neural networks utilize one or more image interpolation algorithms. (Chen: [0041, 0044, 0065, 0067, 0069]. “[0067] … the two frames of images and the predicted optical flow information are input into the linear interpolation layer, and the intermediate frame is obtained through trilinear interpolation.”)
Claims 8 and 14 are similarly rejected as claim 1.
Claims 13 and 19 are similarly rejected as claim 6.
Regarding claim 20, Chen discloses a processor comprising: one or more arithmetic logic units (ALUs) to train one or more neural networks, at least in part, to generate higher frame rate video from lower frame rate video. (Chen: Fig. 1 and [0012, 0017, 0044, 0053-0058, 0070, 0078]. “[0078] Through the setting of the loss function, after the above-described cyclic convolutional neural network training is completed, a network model that can complete the video frame rate up-conversion is obtained.” ALUs are implied by the processor, see first paragraph of Wikipedia (“An ALU is a fundamental building block of many types of computing circuits, including the central processing unit (CPU) of computers, FPUs, and graphics processing units (GPUs). A single CPU, FPU or GPU may contain multiple ALUs.”))
Regarding claim 25, Chen discloses the processor of claim 20, wherein the one or more neural networks utilize one or more image interpolation algorithms. (Chen: [0041, 0044, 0065, 0067, 0069]. “[0067] … the two frames of images and the predicted optical flow information are input into the linear interpolation layer, and the intermediate frame is obtained through trilinear interpolation.”)
Regarding claim 26, Chen discloses a system comprising: one or more processors to calculate parameters corresponding to one or more neural networks, at least in part, to generate higher frame rate video from lower frame rate video; and one or more memories to store the parameters. (Chen: Fig. 1 and [0012, 0017, 0044, 0053-0058, 0070, 0078]. “[0078] Through the setting of the loss function, after the above-described cyclic convolutional neural network training is completed, a network model that can complete the video frame rate up-conversion is obtained.” The claimed parameters include “the optical flow value” and “weight value” ([0065, 0067]) of “optical flow prediction layer” ([0068]), various parameters (or weights) commonly used in various layers (such as convolution layers, pooling layers, see e.g., [0039-0040, 0068]) of a convolutional neural network, as well as other parameters for “the bilinear upsampling layer” and “the trilinear interpolation layer” ([0069]).)
Claims 31 and 37 are similarly rejected as claim 25.
Claim 32 is similarly rejected as claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, 15, 21, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1, 8, 14, 20, 26 and 32 discussed above, and further in view of Zhang.
Regarding claim 2, which depends on claim 1, Chen does not disclose explicitly but Zhang teaches, in the analogous art of temporal interpolation, wherein the one or more neural networks are trained using unsupervised training with at least one cycle consistency constraint. (Zhang: section 3.2 “Cycle Consistency”. Abstract; Figs. 4-7; [0041]; “The remotely stored image may be edited locally, and the edit(s) can be remotely applied to the stored image, for example, without having to download the full-sized version of the image to the client device used to perform the edits.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s disclosure with Zhang’s teachings by combining the system or apparatus for increasing frame rate (from Chen) with the technique of temporal image interpolation (from Zhang) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system or apparatus for increasing frame rate would still work in the way according to Chen and the technique of temporal image interpolation would continue to function as taught by Zhang. A person of ordinary skill would be motivated to combine Chen with Zhang since the inclusion of Zhang's technique of temporal image interpolation would provide a practical and alternative implementation of the system or apparatus for increasing frame rate and would enable a better and more flexible system or apparatus for increasing frame rate.
Therefore, it would have been obvious to combine Chen with Zhang to obtain the invention as specified in claim 2. 
Claims 9, 15, 21, 27 and 33 are similarly rejected as claim 2.

Claims 3, 10, 16, 22, 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen {modified by Zhang} as applied to claims 2, 9, 15, 21, 27 and 33 discussed above, and further in view of Jiang.
Regarding claim 3, which depends on claim 2, Chen {modified by Zhang} does not disclose explicitly but Jiang teaches, in the analogous art of video interpolation, wherein the unsupervised training includes generating, from a frame triplet, a set of intermediate frames and generating a version of a middle triplet frame from the intermediate frames for determining a loss value to be minimized. (Jiang: section 3.3 “Training” and equations 6-10.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen {modified by Zhang}’s disclosure with Zhang’s teachings by combining the system or apparatus for increasing frame rate (from Chen {modified by Zhang}) with the technique of estimating multiple intermediate frames for video interpolation (from Jiang) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system or apparatus for increasing frame rate would still work in the way according to Chen {modified by Zhang} and the technique of estimating multiple intermediate frames for video interpolation would continue to function as taught by Jiang. A person of ordinary skill would be motivated to combine Chen {modified by Zhang} with Jiang since the inclusion of Jiang's technique of estimating multiple intermediate frames for video interpolation would provide a practical and alternative implementation of the system or apparatus for increasing frame rate and would enable a better and more flexible system or apparatus for increasing frame rate.
Therefore, it would have been obvious to combine Chen {modified by Zhang} with Jiang to obtain the invention as specified in claim 3. 
Claims 10, 16, 22, 28 and 34 are similarly rejected as claim 3.

Claims 4-5, 11-12, 17-18, 23-24, 29-30 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1, 8, 14, 20, 26 and 32 discussed above, and further in view of Zou.
Regarding claim 4, which depends on claim 1, Chen does not disclose explicitly but Zou teaches, in the analogous art of domain adaptation of neural networks, wherein the one or more neural networks are refined using pseudo-supervised training for a domain other than was used for training the one or more neural networks. (Zou: [0038]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s disclosure with Zou’s teachings by combining the system or apparatus for increasing frame rate (from Chen) with the technique of refining a trained neural network to adapt to a target domain using pseudo-supervised training (from Zou) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system or apparatus for increasing frame rate would still work in the way according to Chen and the technique of refining a trained neural network to adapt to a target domain using pseudo-supervised training would continue to function as taught by Zou. A person of ordinary skill would be motivated to combine Chen with Zou since the inclusion of Zou's technique of refining a trained neural network to adapt to a target domain using pseudo-supervised training would provide a practical and alternative implementation of the system or apparatus for increasing frame rate and would enable a better and more flexible system or apparatus for increasing frame rate.
Therefore, it would have been obvious to combine Chen with Zou to obtain the invention as specified in claim 4. 
Claims 11, 17, 23, 29 and 35 are similarly rejected as claim 4.
Regarding claim 5, Chen {modified by Zou} discloses the processor of claim 4, wherein the pseudo-supervised training includes generating, using one or more already trained neural networks, versions of an intermediate frame using each of two adjacent video frames for determining a loss value to be minimized. (Chen: [0044, 0054-0058, 0078]) (Zou: [0038])
The reasoning and motivation to combine are similar to claim 4 discussed above. In fact, the alternative domain adaptation technique from Zou, when applied to the system or apparatus for increasing frame rate from Chen, would result in neural network training similar to the neural network training disclosed by Chen in that it would generate versions of an intermediate frame using each of two adjacent video frames for determining a loss value to be minimized.
Claims 12, 18, 24, 30 and 36 are similarly rejected as claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 discussed above, and further in view of Weiss.
Regarding claim 7, Chen {modified by Zhang} discloses the processor of claim 1, wherein the one or more ALUs are further to be configured to generate enhanced video, using the one or more neural networks, having (a higher frame rate) Chen: “[0067] … the two frames of images and the predicted optical flow information are input into the linear interpolation layer, and the intermediate frame is obtained through trilinear interpolation.”) (Since the corrupted or missing images can be obtained via interpolation of received (or known) images, lower frame drop rate than input video is obtained.)
Although Chen’s technique of frame interpolation can be applied to the scenario of missing images to obtain the missing images using frame interpolation so as to have lower drop rate, Chen does not disclose explicitly to have lower drop rate using frame interpolation to obtain the missing images. However, Weiss teaches, in the analogous art of video frame synthesis through frame interpolation, to generate enhanced video, using the one or more neural networks, having a higher resolution or lower frame drop rate than input video. (Weiss: Abstract Fig. 2, and [0005-0006, 0025, 0030-0031, 0034-0035]. “[0005] Problems associated with dropped video frames can be reduced or minimized by use of a remote vehicle control system such as described in the following. … A virtual control system is configured to receive the video, provide a user with a live video stream supported by frame synthesis, and transmit control instructions to the remote vehicle over the network. Frame synthesis can include frame interpolation and frame extrapolation.” “[0031] Frame synthesis is particularly useful for compensating for lost or dropped packets. Data packets may be delayed, they may become corrupted, or they may be lost altogether. Since sending a re-request to a remote vehicle might only provide late data, the data loss is often ignored. However, this can result in choppy, stuttering video, which makes tele-operated driving both difficult and unpleasant for the driver over long periods of use. Alternatively, some amount of lost data can be compensated for using packet redundancy. However, the amount of packet redundancy can be limited by the cost of data transmission. The frame synthesis module described herein improves tele-operation by predicting optical flow and synthesizing a new video frame, typically with the aid of a convolutional neural network or other machine learning system.” “[0035] Inserted frames can be used to increase effective frame rate (i.e. frame interpolation) or to substitute for missing or damaged frames (i.e. frame extrapolation). The synthesized frames may be created by a frame synthesis module 134.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s disclosure with Weiss’s teachings by recognizing the equivalence of the frame interpolation or synthesis techniques disclosed by Chen and Weiss and applying such techniques to improve video quality not only by increasing frame rate but also by lowering frame drop rate. The combination would yield no more than predictable use of prior art elements according to their established functions. A person of ordinary skill would be motivated to combine Chen with Weiss since doing so would broaden the application of the frame interpolation or synthesis technique from Chen to the area of lowering the frame drop rate by replacing missing or damaged video frames using the interpolated or synthesized frame as taught by Weiss. (Weiss: Abstract, Fig. 2, and [0005-0006, 0025, 0030-0031, 0034-0035].)
Therefore, it would have been obvious to combine Chen with Weiss to obtain the invention as specified in claim 7. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b).
Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of the copending application 16/558,620.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1 and 7 of the instant application are anticipated by the claim 7 of the copending application ‘620.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application
Application 16/558,620
A processor comprising: one or more arithmetic logic units (ALUs) to be configured to generate higher frame rate video from lower frame rate video using one or more neural networks.

The processor of claim 1, wherein the one or more ALUs are further to be configured to generate enhanced video, using the one or more neural networks, having a higher resolution or lower frame drop rate than input video.

A processor comprising: one or more arithmetic logic units (ALUs) to be configured to infer frames for a video using one or more neural networks trained using one or more temporal pose representations.

The processor of claim 1, wherein the inferred frames are used to generate a video with a higher frame rate, fewer dropped frames, or additional content.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669